957 So. 2d 110 (2007)
Tedrick DONALDSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 4D07-1094.
District Court of Appeal of Florida, Fourth District.
May 16, 2007.
Rehearing Denied June 19, 2007.
Tedrick Donaldson, Perry, pro se.
No response required for respondent.
PER CURIAM.
Petitioner is currently serving sentences in the Department of Corrections for charges from Polk County. Indian River County has filed a detainer against him, and the petition alleges that an information charging armed robbery was filed in 2003. Petitioner filed a notice of expiration of the speedy trial without demand time limitation in early 2007. Fla. R.Crim. P. 3.191(a). He then filed a motion for discharge.
Petitioner is not entitled to application of the speedy trial without demand time limitation under these circumstances. Edwards v. Allen, 603 So. 2d 514 (Fla. 2d DCA), review denied, 613 So. 2d 3 (Fla. 1992). Neither the detainer, nor the filing of the information, constitute an arrest for purposes of rule 3.191(a). Id. To the extent the petition alleges entitlement to relief *111 on this basis, i.e. the speedy trial without demand rule, the petition is denied. If an information has been filed in the Indian River County case, petitioner can file a demand for speedy trial pursuant to rule 3.191(b).
The petition for writ of prohibition is denied without prejudice.
GUNTHER, POLEN and HAZOURI, JJ., concur.